DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Amended claim 1 includes the following language:
…wherein the bead core is in contact with the carcass body portion at an innermost corner portion of the bead core in the tire lateral direction and is spaced away from the folded back portion of the carcass at the projecting point by the distance.

It is noted that “the distance” is defined as being between a second line segment J and a third line segment F (corresponds with A).  However, a distance between the folded back portion of the carcass (point R on the folded back portion) and a projecting point E is smaller than the distance A.  As such, the amended claim language is not supported by the original disclosure and constitutes new matter.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takehara (JP 2005-112042, of record) and further in view of Ikeda (JP 2000-16034, newly cited), and Miyazaki (US 8,232,340, of record).
As best depicted in Figures 1 and 2, Takehara is directed to a heavy duty tire construction having a bead core 5, a carcass 6, a steel cord bead reinforcing layer 9, a first rubber layer 18, a second rubber layer 8, and a shock absorbing layer 12, wherein (a) said first rubber layer has a complex modulus between 8 and 14 MPa, (b) said second rubber layer has a complex modulus between 10 and 70 MPa, and (c) said shock absorbing layer has a complex 
With further respect to claim 1, Takehara appears to depict a space greater than 0 mm between a third line segment that extends through an axially outermost point of the bead core and is perpendicular to an inner surface of the bead core and a second line segment that intersects with a bead heel and is parallel to said third line segment.  While the exact spacing is not disclosed, Ikeda is similarly directed to a heavy duty tire construction and teaches a specific bead arrangement that improves bead core rigidity and durability (Abstract).  This arrangement includes a specific bead core shape and specific spacing.  More particularly, a bead core of Ikeda is spaced a distance X between 17 and 22 mm from a bead heel point, such that a distance between second and third segments is approximately 0 mm (Figure 7A) or significantly larger than 0 mm (Figure 7B).  Given the general order of dimensions detailed above, it reasons that second and third segments in the modified tire of Takehara in view of Ikeda would be separated from one another by a distance between 4 mm and 12 mm.  One of ordinary skill in the art at the time of the invention would have found it obvious to modify the bead of Takehara in accordance to the claims (in view of Ikeda) for the benefits detailed above.             
In terms of the elongation at break (in the first rubber layer), the claimed values are consistent with those that are associated with rubber compositions used in the tire bead portion and demonstrating complex modulus values greater than 5.7 MPa, as shown for example by Miyazaki (Column 6, Lines 47+).  It is emphasized that the rubber composition of 
	Lastly, Figure 4 fails to provide a conclusive showing of unexpected results for a distance between 4 mm and 12 mm since none of the Comparative Examples have a distance greater than 12 mm.  Additionally, Conventional Example 2 and Comparative Examples 3 and 4 do not constitute the closest prior art of record since all of the tire constructions taught by Takehara include a shock absorbing layer having a complex modulus between 2 and 6 MPa.  Also, when looking at Comparative Example 1 and Example 2, is unclear how the distinction is made between acceptable and not acceptable (given that both have no bead burst possibility).  In essence, it appears that the line between acceptable and not acceptable has been arbitrarily drawn between these examples.  In this same regard, Example 2 can be arbitrarily viewed as non-acceptable when viewed in comparison to Example 1.      
	Regarding claim 2, as noted above, a portion of the second reinforcing rubber layer is positioned between an axially outer point of the bead core and a carcass turnup portion (emphasis on Figure 2).  
	As to claim 3, the bead core taught by Ikeda includes hexagon sides having unequal lengths and such is seen to correspond to an asymmetric hexagon. 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takehara, Ikeda, and Miyazaki as applied in claim 1 above and further in view of Yamamoto (JP 11-189018, newly cited) 	
As detailed above, Takehara in view of Ikeda teaches a tire construction including a hexagonal bead core, wherein an axially outer end of the bead core can be spaced from a line that intersects with a bead heel point (corresponds with claimed separation between second and third segments).  These references identify improved rigidity and durability as resulting from the disclosed bead arrangement.  In such an instance, though, Takehara and Ikeda are silent with respect to an asymmetric hexagonal bead core.    
	Yamamoto, on the other hand, is similarly directed to a tire comprising a hexagonal bead core.  More particularly, Yamamoto suggests an asymmetric hexagonal bead core comprising an internal angle β that is larger than an external angle α.  Yamamoto states that such an arrangement promotes bead durability and rigidity.  One of ordinary skill in the art at the time of the invention would have found it obvious to modify the hexagonal bead core of Takehara in view of Ikeda to include an asymmetric arrangement, in view of Yamamoto, given that the benefits taught by Yamamoto are identical those desired in the modified tire of Takehara in view of Ikeda.    
8.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takehara, Ikeda, and Miyazaki as applied in claim 1 above and further in view of Pirelli (GB 1,592,708, newly cited). 	


	Pirelli, on the other hand, is similarly directed to a tire comprising a hexagonal bead core.  More particularly, Pirelli suggests an asymmetric hexagonal bead core designed to provide strong locking against the rim and ultimately improved durability (Page 1, Lines 80+, Page 3, Lines 53+, and Figures 1-3).  One of ordinary skill in the art at the time of the invention would have found it obvious to modify the hexagonal bead core of Takehara in view of Ikeda to include an asymmetric arrangement, in view of Pirelli, to obtain the benefits detailed above.    
Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 18, 2021